 

oO CO DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

uecnecon scort SEALED

United States Attorney
CAMERON L. DESMOND
Assistant United States Attorney

501 I Street, Suite 10-100
Sacramento, CA 95814 FE | L - D
Telephone: (916) 554-2700

Facsimile: (916) 554-2900 juLo8 2019

 

 

; \@TAIOT SO T
Attorneys for Plaintiff enStent istevmiey OF CALIFORNIA
United States of America ey aT
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, CASE No@=19-M-0104 KIN |
Plaintiff,
SEALING ORDER
V.
UNDER SEAL
Alfredo Orejel YEPEZ, Jr.,
Defendant.
SEALING ORDER

Upon application of the United States of America and good cause having been shown,
IT IS HEREBY ORDERED that file in the above-captioned matter be sealed and shall not be

disclosed to any person, unless otherwise ordered by this Court.

Dated: J 4 g LoS Wl

“KendalV/J. Newman
U.S. MAGJSTRATE JUDGE

SEALING ORDER

 

 
